Title: From John Quincy Adams to William Smith Shaw, 28 September 1803
From: Adams, John Quincy
To: Shaw, William Smith


Memm: for Mr: Shaw—
28. Septr: 1803.

To receive the money, from John Green—and settle with Captain Brazier for the blinds.
To receive the monies on the Accounts of Mr: Poor, of Newbury-Port.
of Mr: W. Coolidge P. C. Brooks.
of Mr: McIntire
of Captn: Fenno.
To attend to the Exon: of H. College vs Simpson.
Do:—on the actions at Dedham.
To receive on the 18th: of Novr: $140:89—for Rent of the House in Court Street, and $150 every quarter afterwards—
To pay the Novr: and Decr: Assessments on my Canal Shares, and take Mr: B. Hall’s rect: for the payments and forward it to me—
To enter at the Supreme Court—a complt: vs Wild, obtain Judgment and take out Exon: vs him.
To pay Baxter
To receive two Certificates from R. Sullivan of Middlesex Canal Shares.—and give them to my mother.
To receive two Deeds at Dedham, and deliver to my mother.
Memm: A Deed at Dedham belonging to the Neponset Bridge Corporation, for recording which I paid one dollar—
